DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicants’ response and amendment of 18 May 2022 are entered.
Claims 1-17 are pending. Claims 13-17 are withdrawn. Claims 1-12 are being examined on the merits.
The Restriction requirement of 18 October 2021 remains in effect.
The rejection of claims 1-12 under 35 U.S.C. 101 is maintained, with the Examiner’s response found below.
The rejection of claims 1-4 and 6-9 under 35 U.S.C. 102(a)(1) as being anticipated by Proekt is modified and maintained, with the Examiner’s response found below.
The rejection of claims 1, 5, 6, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by GenBank is withdrawn in light of the amendment filed 18 May 2022.
The rejection of claims 6, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Proekt and Ohtani is modified and maintained, with the Examiner’s response found below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a naturally occurring polypeptide without significantly more. The claims are directed to a composition of matter (Step 1: Yes). The claim(s) recite(s) a composition comprising a peptide having SEQ ID NO: 17, 18, 3, or 4, which are each products of nature as set forth below (Step 2A Prong One: claim recites a natural phenomenon). 
SEQ ID NO: 3, QPPLPRY, is a peptide found at least in Aplysia californica sea slugs. See Proekt et al., J. Neurosci. 25:9637-9648, indicating that MMG2-DPb peptide of sequence QPPLPRY was identified via MALDI as being expressed by Aplysia from the MMG2 precursor protein (see e.g. Figures 1 and 4).
SEQ ID NO: 4, QPPVPRY, is found as a sequence in a number of naturally occurring proteins as evidenced by the attached Blastp summary of the first three hits:

    PNG
    media_image1.png
    776
    804
    media_image1.png
    Greyscale

SEQ ID NO: 18, QPPXaaPRY, where Xaa is any naturally occurring amino acid, encompasses at least the QPPVPRY and QPPLPRY sequences noted above.
SEQ ID NO: 17, XaaXaaXaaXaaPRY, where Xaa is any naturally occurring amino acid, similarly encompasses at least the QPPVPRY and QPPLPRY sequences noted above. SEQ ID NO: 17 also encompasses the peptide PQVPLRPY, which was noted to be bioactive peptide found in Meretrix lusoria (see e.g. Ohtani et al. Peptide Chemistry, 34th Meeting, published 1997). 
Ahn et al., Scientific Reports 10:22308 indicates that D. reticulatum produces from the myomodulin3 genes the peptides QPPVPRY and QPPLPRY (see e.g. p.2, Table 1). This further indicates that the claimed peptides of SEQ ID NOs: 17, 18, 3, and 4 are naturally occurring.
The claims indicate that the peptide is “an isolated synthetic”, but such a distinction has no bearing on the question of eligibility as it pertains to judicial exceptions. Akin to the cleavage of phosphodiester bonds in a synthetic primer being insufficient to distinguish it from the sequence in a naturally occurring gene in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2012), mere cleavage of peptide bonds to synthesize an isolated peptide is insufficient to satisfy eligibility. Furthermore, in the case of SEQ ID NO: 3, the isolated peptide itself is demonstrated to occur in nature. Mere definition of “isolated” as requiring it be substantially or essentially free from components that normally accompany the referenced material in its native state does not provide any distinction that confers eligibility on a claim. The primers of Myriad were isolated from other naturally occurring elements, but that was not determined to demonstrate eligibility. 
The judicial exception is claimed as being “in an effective amount to control a slug”. While this is an attempt to provide a practical application, this is not found to provide eligibility. When analyzed as a whole, the “effective amount to control a slug” is a limitation that expresses an intended use of the composition and indicates a field of use or technological environment in which to apply the judicial exception. The “effective amount” limitation is also defined as an open-ended amount in [0038]: “Thus, it is not possible to specify an exact amount, however, an appropriate “effective amount” can be determined by the skilled artisan by routine experimentation”. As per MPEP 2106.05(h), mere linkage to a field of use or a technological environment is insufficient to demonstrate eligibility by integrating the exception into a practical application. 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as set forth above the additional elements are merely a generic linkage of the claims to a field of use (Step 2A Prong Two: claims do not recite additional elements that integrate into a practical application). This applies not only to claims 1-5 directed to the composition, but also claims 6-11 directed to the molluscicide. Furthermore, as evidenced by the Ahn art, the base peptides possess the molluscicide activity, such that the claim to a molluscicide is merely linking the peptides to that general technological environment. Again, the claims are directed solely to a composition comprising these peptides; no other elements are present in the claims (Step 2B: No). Even considering the agricultural carrier of claim 11, water can be such a carrier and clearly exists with the base peptides in nature. For claim 12, the inclusion of a phagostimulant encompasses naturally occurring sugars that would occur with the peptide (see e.g. [0041] of the specification as filed).
As such, the claims are determined to be directed to ineligible subject matter.
Response to Arguments:
The Applicants summarize the rejection of record.
The Examiner finds no issues with the summary as provided.
The Applicants argue that the Ahn reference as cited discloses that the peptides are predicted to be produced by the grey slug D. reticulatum, and that if naturally produced they are inherently not molluscicidal. 
The Examiner disagrees. Firstly, the Applicants’ arguments confirm the Examiner’s position that the peptides are naturally produced. Secondly, as argued above in the rejection of record, the language of “molluscicide” does not impart any structure to the peptides that might distinguish them from the natural counterparts. Finally, as argued in the rejection, the Ahn art shows the effects as being extreme mucus secretion, rapid movement, abnormal body shape, flaring of the mantle, and rapid retraction and extension of ocular tentacles (see e.g. Figure 6). These are the same effects the instant application notes as being molluscicidal (see e.g. Example 2, Figure 4). 
The Applicants argue claims 1 and 6 are amended to recite “isolated” as defined by the specification. The Applicants argue none of the cited sequences are “isolated” as defined by the specification, with SEQ ID NOs: 17, 18, and 4 not noted to exist outside the native proteins. The Applicants argue amendment to recite “effective amount to control a slug”, and that such concentrations are not indicated by the Examiner as being a product of nature. The Applicants argue the amendment provides a practical application offering eligibility.
The Examiner argues that “isolated” as found in the specification does not distinguish from the product of nature. Again, this is akin to the primer versus DNA distinction of Myriad, where merely isolating primer from the source genetic material was not sufficient to confer eligibility. The “effective amount” limitation is also not found to confer eligibility. The “effective amount to control a slug” is a limitation that expresses an intended use of the composition and indicates a field of use or technological environment in which to apply the judicial exception. The “effective amount” limitation is also defined as an open-ended amount in [0038]. As per MPEP 2106.05(h), mere linkage to a field of use or a technological environment is insufficient to demonstrate eligibility by integrating the exception into a practical application. Accordingly, the Examiner does not find that this limitation offers a practical application suggesting eligibility; rather it is a limitation that offers a generic linkage to a field of use.
The Applicants’ arguments have been considered but are not persuasive. The rejection is modified and maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proekt et al. (J. Neurosci. 25:9637-9648, published 19 October 2005, hereafter referred to as Proekt).
The Proekt art teaches analysis of myomodulins from Aplysia (see e.g. Abstract). Proekt teaches that MALDI analysis of the MMG2 precursor protein demonstrates existence of a peptide MMG2-DPb, with a sequence of QPPLPRY (see e.g. Figures 1 and 4). Peptides were also produced separately for use in electrophysiology experiments, i.e. a composition and an isolated peptide (see e.g. Figure 8). The sequence of Proekt reads upon each of the claimed sequences: in SEQ ID NO: 18 Xaa is Leu, in SEQ D NO: 17 the four Xaa residues are QPPL, and in SEQ ID NO: 3 the Proekt sequence is 100% identical. The composition utilized in Proekt was 5 µM (see e.g. Figure 8). Per the specification, the effective amount varies and is not specified as an exact amount (see e.g. [0038]). As such, the 5 µM of Proekt can reasonably be viewed as an effective amount.
Therefore, Proekt anticipates claims 1-4.
With respect to claims 6-9, they only differ from claims 1-4 in that instead of a preamble reciting “a composition” as in claims 1-4, claims 6-9 recite “a molluscicide composition for controlling a slug”. The Examiner has interpreted this preamble language in light of MPEP 2111.02 II., which states that:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest , Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017)(nonprecedential) (The court found that the preamble phrase "treating a cancer" "’require[s] lysis of many cells, in order to accomplish the goal of treating cancer’ and not merely lysing one or a few cancer cells."); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).

In this instance, claiming the peptides as a molluscicide in the preamble as compared to a composition results in no structural distinction to the claimed invention. The structure required is still a peptide comprising SEQ ID NOs: 17, 18, 3, or 4. Accordingly, the Examiner interprets the preamble as not of significance to claim construction. 
As set forth above, the Proekt art already teaches a peptide reading upon SEQ ID NOs: 17, 18, and 3. Even were one of ordinary skill in the art to consider the molluscicide preamble as a limitation, this is also an inherent property of SEQ ID NO:3. As evidence, see the Ahn art cited above in the rejection under 35 U.S.C. 101, which demonstrates that the QPPLPRY sequence found in Proekt has the same properties (see e.g. Figure 6). See also MPEP 2112.
Response to Arguments:
The Applicants traverse in light of the amendment. The Applicants argue the “effective amount to control a slug” distinguishes the claims from Proekt.
The Examiner argues he has addressed the amendment, including the limitation to an effective amount. As the effective amount limitation is variable as evidenced within the specification, the 5 µM level of Proekt is viewed as meeting this limitation.
The Applicants’ arguments have been considered but are not persuasive. The rejection is modified and maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Proekt et al. (J. Neurosci. 25:9637-9648, published 19 October 2005) and Ohtani et al. (Peptide Chemistry 1996, 117-120, published 1996).
The relevance of Proekt is set forth above. The difference between Proekt and the claimed invention is that it does not establish addition of the elements of claims 11 or 12.
As set forth above, Ohtani teaches isolation of the peptide QVPLPRY-NH2 (see e.g. Figure 1). Ohtani teaches that the active fractions were obtained in 10 mM phosphate buffer at pH. 6.7 or 10 mM Tris-HCl buffer at pH 8.3 (see e.g. p.118). The active peptides were also dissolved in an artificial sea water system (see e.g. p.118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the highly similar peptide QPPLPRY of Proekt could have been prepared in the buffer systems used by Ohtani for the related QVPLPRY peptide. The skilled artisan would have utilized the buffer systems since they are utilized for a nearly identical peptide that also acts as a molluscan neuropeptide, as well as the use of such buffer systems being routine in the art for purified peptides. Given the commonplace use of buffers, there would have been a reasonable expectation of success in preparing the Proekt peptide in the Ohtani buffer system. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 11, buffers using phosphate or Tris-HCl, as well as the artificial sea water, could reasonably have been considered agricultural carriers.
With respect to claim 12, buffers reasonably act to preserve peptides, and could also have been considered a dispersant since the aqueous system allows for dispersal of the peptide solution.
Response to Arguments:
The Applicants argue the combination does not teach or suggest every element of the rejected claims.
The Examiner disagrees. The limitations are generally taught in Proekt, including an effective amount. The Ohtani art merely shows the same peptide in a buffer system that reads upon the dependent claim limitations. 
The Applicants argue Ohtani does not disclose a molluscicide or effective amount. The Applicants argue Ohtani does not teach use against a slug. The Applicants argue Proekt does not teach or suggest slug-controlling concentrations or a molluscicide.
The Examiner does not dispute that Ohtani does not explicitly discuss a molluscicide. However, as stated above the “molluscicide” language in the preamble is interpreted as reflecting an intended use of the composition that does not materially impact the underlying structure. The effective amount as argued above is provided by Proekt. The fact that use against a slug is not taught in Ohtani is not relevant, as again the Proekt art already provides such action inherently. The argument against Proekt teaching the concentrations as claimed or a molluscicide are addressed in the rejection above.
The Applicants’ arguments have been considered but are not persuasive. The rejection is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.M/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658